UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1027


WILLIE JOE WILLIAMS,

                    Plaintiff - Appellant,

             v.

STEPHEN WELCH, In official capacity; JUDGE THOMAS L. HUGHSTON, In
official capacity; FEDERAL JUDGE IN C/A NO. 06-61-16, In official capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. David C. Norton, District Judge. (8:18-cv-02931-DCN)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Joe Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie Joe Williams appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012)

complaint without prejudice. * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Williams v. Welch,

No. 8:18-cv-02931-DCN (D.S.C. Dec. 12, 2018).          We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
         The order is final and appealable because the district court’s grounds for
dismissal indicate that no amendment to the complaint could cure the defects identified in
Williams’ complaint. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-
24 (4th Cir. 2015).


                                            2